      Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 1 of 32



                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK



 MONICA DECRESCENTIS and GWYNETH
 GILBERT, on behalf of
 themselves and the Putative
 Class,                                         Civil Action

           Plaintiffs,                           19-CV-___(    -   )

           v.                             CLASS ACTION COMPLAINT
                                              AND JURY DEMAND
 LANDS’ END,INC.,

           Defendant.



     Plaintiffs, by their attorneys, Nagel Rice LLP and Cerasia &

Del Rey-Cone LLP, on behalf of themselves and all others similarly

situated, make the following allegations on personal knowledge and

information and belief:

                      I.    NATURE OF THE ACTION

     1.   Plaintiffs bring this action on behalf of themselves and

all similarly-situated individuals (the “Class”) who are frontline

employees – flight attendants and gate agents – working for Delta

Air Lines (“Delta”) who have been required to wear Passport Plum

uniforms manufactured by Lands’ End, Inc. and Lands’ End Business

Outfitters (herein collectively referred to as “Lands’ End” or

“Defendant”).

     2.   Wearing   these   uniforms    has   resulted    in   employees,

including the Plaintiffs, suffering from skin rashes, headaches,

fatigue, breathing difficulties, hair loss, low white blood cell

                                   1
      Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 2 of 32



counts and nausea. Additionally, the uniforms are not colorfast

and result in crocking and bleeding, both staining the wearer and

their possessions purple. The purple dye comes off on the wearer’s

skin and then stains the bathtub when they try to wash it off. The

dyes in the fabric ‘bleed’ onto the wearers sheets and towels and

permanently stain their possessions.

     3.   As    Delta    flight    attendants    are   non-union,   at-will

employees, many are reluctant to complain about the problems with

their uniforms and suffer in silence and other flight attendants

wear undergarments or long underwear to protect themselves from

new uniforms.

     4.   A total of approximately 24,000 flight attendants and

approximately   40,000    gate    agents   are   required   to   wear   these

uniforms while working for Delta.

     5.   Plaintiffs and the Class seek actual damages, injunctive

relief, attorneys’ fees, costs, and all other relief available to

Plaintiffs and the Class.

                                 II.   PARTIES

     6.   Plaintiff, Monica DeCrescentis, is a New York citizen

who resides in New York, New York.

     7. Plaintiff, Gwyneth Gilbert, is a Georgia citizen who

resides in Sandy Springs, Georgia.

     8.   Defendant, Lands’ End, Inc., is a Delaware corporation

with its headquarters at 1 Lands’ End Way, Dodgeville, Wisconsin.

                                       2
        Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 3 of 32



     9.      At all relevant times, Defendant was engaged in the

business of manufacturing, marketing, advertising, distributing,

selling,     and    warranting   Lands’    End   products,   including     the

uniforms manufactured for Delta, specifically for Delta’s Flight

attendants    and    gate   agents,   throughout   the   United   States    of

America.

                        III. JURISDICTION AND VENUE

     10.     This Court has subject matter jurisdiction over this

action under 28 U.S.C. § 1331. This Court also has subject matter

jurisdiction pursuant to the Class Action Fairness Act of 2005, 28

U.S.C. § 1332(d)(2), as the Class contains more than 100 members,

at least one of whom maintains citizenship in a state diverse from

Defendant, and seeks in the aggregate more than Five Million

Dollars ($5,000,000.00), exclusive of costs and interest.

     11.     Defendant is amenable to personal jurisdiction in New

York. A substantial portion of the wrongdoing alleged to have

occurred took place in New York, and Lands’ End conducts business

within the state to be sufficient to be considered present in New

York.

     12.     Venue is proper in this district pursuant to 28 U.S.C.

§ 1391 because Plaintiff DeCresentis is a citizen and resident of

this judicial district, a substantial part of the events giving

rise to the claims set forth herein occurred and emanated from

this district, and Defendant’s conduct has injured members of the

                                       3
         Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 4 of 32



Class residing in this district. Accordingly, this Court has

jurisdiction over this action, and venue is proper in this judicial

district.

                                IV. FACTUAL BACKGROUND

A. Delta Decides to Provide New Employee Uniforms from Lands’ End

     13.     On its website, Lands’ End describes itself as “a leading

multi-channel           international          retailer     of     casual     clothing,

accessories       .    .   .   legendary       for    high-quality     products   at   an

exceptional       value,       plus    a    commitment    to    world-class    customer

service and an unconditional guarantee.” Business Outfitters by

Lands’ End is described as a trusted brand partner providing

“quality, high-value apparel and promotional products.”

     14.     In       2016,    Delta       selected    Lands’    End   to   provide    new

employee uniforms designed by Zac Posen of Bravo’s Project Runway.

This line of uniforms, which are bright purple, technically known

as “Passport Plum,” consist of various articles of clothing,

including a v-neck signature dress, a skirt and blouse, a mock

turtleneck, vest and a sweater set (herein collectively referred

to as the “Uniform”).

     15.     The Uniform, which is to be worn by approximately 24,000

flight    attendants           and    approximately      40,000    gate     agents,    was

designed to turn Delta employees into walking advertisements for

the airline and Delta encouraged its flight attendants to promote

the new Uniforms on their social media pages.

                                               4
        Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 5 of 32



      16.   The official launch of the new Uniforms occurred on May

29, 2018, and Plaintiffs understand that Delta is planning a one-

year anniversary party to celebrate the Uniforms.

      17.   Delta describes the Uniforms as high stretch, wrinkle-

and   stain-resistant,      waterproof,    anti-static   and     deodorizing.

Various chemical additives and finishes are required to ensure

these characteristics.

      18.   Once the Uniforms became available, flight attendants

and gate agents had to go to a “fit clinic” to get measured for

the new Uniforms. Delta offered a kit consisting of certain pieces

which were “purchased” with Delta “points” provided by Delta,

rather than cash. If an employee wanted additional pieces, such as

the sweater set, it could be purchased by the employee directly

from Lands’ End using the employee’s own funds.

      19.   Female flight attendants have several articles to choose

from for a Uniform: a v-neck dress, IFS Signature dress, skirt,

pants, blouse, vest or blazer. Female gate agents have a color-

block   dress   with   an   accent   of   Cruising   Cardinal,    and   flight

attendants and gate agents get a warming sweater. Male flight

attendants wear a three-piece suit in Groundspeed Graphite with a

thistle pink button-up shirt with a tie, sweater, or a cardigan

and mock turtleneck.




                                      5
       Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 6 of 32



     Delta Employees Experience About Adverse Health Reactions

     20.   Shortly after the Uniforms were introduced, some female

flight attendants said that they started getting sick, reporting

skin rashes, shortness of breath, heart palpitations and hair loss.

     21.   As reported in an article in The Guardian dated April 4,

2019: “On a private Facebook group used by over 2,000 flight

attendants viewed by the Guardian, hundreds of flight attendants

have complained of health problems as a result of wearing the new

uniforms... The health concerns over the uniforms are serious

enough that some doctors have instructed Delta flight attendants

to bring EpiPens to work in case they break out in rashes.”            See

https://www.theguardian.com/business/2019/apr/03/delta-flight-

attendants-uniforms-rash-claims

     22.    One   flight   attendant    interviewed    by   the   Guardian

stated: “I noticed right away after I put the uniforms on that I

had shortness of breath and I have been a runner my whole life .

. .I don’t smoke or anything like that, so when I couldn’t get up

the stairs without being extremely winded, I know there was some

sort of problem.”    Id.

     23.   Another flight attendant said she noticed huge rashes

all over her body that made it impossible for her to sleep. The

rash looked alike chemical burns and took weeks for it to go away.

She had to take antibiotic because a patch of the rash got

infected. Id.


                                    6
      Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 7 of 32



     24.   According to the Guardian article, many doctors believe

that formaldehyde and Teflon chemical finishing put on the uniforms

to make them stain resistant and durable are likely the culprit.

     25.   In March 2019, Delta informed some flight attendants

that if they did not want to wear the new Uniforms, they would

need to request a disability job accommodation with the option of

going on short-term disability leave. Under short-term disability

leave, they would only make two-thirds of their pay and would have

to either return to their jobs or quit after a year.

     26.   Because   Delta   flight   attendants   are   non-union,     many

flight attendants are afraid to complain about the adverse health

consequences they are experiencing from the new Uniforms.

     27.   It has been reported that the National Institute of

Occupational Safety and Health (NIOSH), which is part of the Center

for Disease Control (CDC), is expected start an official inquiry

into the Passport Plum Uniforms in the near future.

   Plaintiffs’ Experiences

     28.   Plaintiff,   Monica     DeCrescentis,    is   a   Delta    flight

attendant who has experienced skin reactions, headaches and a low

white blood cell count during the past year when she has been

required to wear the Uniform.

     29.   Additionally,     Ms.   DeCrescentis    has   experienced    dye

transfer issues, both onto her body and her possessions, including



                                      7
      Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 8 of 32



her sheets and towels, pantyhose, white robe, white tee shirt,

clear hangars and her bathtub, as shown below:




   White sheets still stained purple after soaking them 24hrs in

   Oxi-clean.




                                   8
   Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 9 of 32




Stains in bathtub.

                                9
      Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 10 of 32



     30.   On January 30, 2019, Delta contacted Ms. DeCrescentis

and asked her if she would agree to have her dress tested for

chemicals, and she agreed to such testing. On February 1, 2019,

Lands’ End and Delta jointly called Ms. DeCrescentis and told her

to wash her Uniform pieces five times in a washer and dry them in

a dryer, and that she cannot hand wash or line-dry them.         Promptly

thereafter, Lands’ End sent her a shipping kit to pack her dress,

which included a plastic bag and tin foil, along with a UPS return

label. She packed up the dress and shipped it to Lands’ End on

February 5, 2019. She has followed up repeatedly with Lands’ End

over the past 3 months, but has received no response.

     31.   In March 2019, Ms. DeCrescentis spoke about the Uniform

and her concerns to Rob Wissell, Director IFS Communications,

Employee Engagement & Uniforms. He responded that passengers love

the purple Uniforms and that Delta was getting positive feedback.

Delta wanted her to try the v-neck dress, blouse and sweater set,

but she declined because these items are giving employees rashes,

heart palpitations and respiratory flu like symptoms.

     32.   On May 3, 2019, Ms. DeCresentis called Lands’ End about

a new, untreated Uniform that was going to be released in June

2019, but she was told that she could not order an untreated

Uniform.   On May 4, 2019, Ms. DeCrescentis filed an on-the-job

injury report (i.e., workers’ compensation claim) with Delta.          She

filed that report because she was told that only employees who

                                   10
        Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 11 of 32



make such a filing will be considered for an untreated Uniform

that might be released shortly.           On May 6, 2019, Mr. Wissell

informed Ms. DeCresentis that only a “very limited supply” of

untreated Uniforms would be released. To date, Ms. DeCresentis has

been required to wear her current Uniform while working as a flight

attendant at Delta.

       33.   Plaintiff, Gwyneth Gilbert, is a Delta flight attendant

who has experienced rashes and skin irritations from wearing the

Uniforms.    Ms. Gilbert’s kit included two dresses and a pant suit.

Additionally, she purchased a sweater set directly from Lands’

End.

       34.   As early as June or July 2018, Ms. Gilbert found that

wearing the mock turtleneck caused a rash on her skin. Then, in

September and through the fall of 2018, she wore the pants and

blouse part of the Uniform and she broke out in a rash.

       35.   The rash which caused irritation on the back of Ms.

Gilbert’s neck, the collarbone area and chest was red and painful

to the touch. She experienced a burning sensation, which made it

difficult for her to complete her normal job duties due to the

pain.

       36.   Ms. Gilbert contacted Lands’ End about these symptoms

and Lands’ End promised to send her a “custom” replacement shirt,

which was allegedly “untreated.” The replacement shirt was worse,

making her skin feel as though she had experienced a burn.

                                     11
         Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 12 of 32



        37.   A photo of Ms. Gilbert’s rash appears below:




        38.   In late fall to December 2018, Ms. Gilbert wore the Plum

dress,     resulting   in   sore   throats,   headaches,   body   aches   and

fatigue. She had these symptoms each time she worked a flight

wearing the Uniform.

     39.      In January 2019, Ms. Gilbert contacted Delta’s Uniform

Committee, which advised her to file an on-the-job injury report

(i.e., workers’ compensation claim), which she filed in January

2019.




                                      12
      Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 13 of 32



     40.    On   February   25,   2019,   Ms.   Gilbert   was   sent   to   a

dermatology center in Atlanta for “patch” testing by Sedgwick, the

worker’s compensation administrator, and she had to stay out of

work for the whole week. She became sick after the patch test,

developing a sore throat, headache and body aches, which lasted

almost two weeks.   A copy of a photo of Ms. Gilbert while the patch

test was being administered is set forth below.




     41.   On March 1, 2019, the dermatologist who conducted the

patch test on Ms. Gilbert using her Uniform concluded that she is


                                   13
        Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 14 of 32



highly allergic to the “disperse dyes” and Formaldehyde in the

Uniform.    The     dermatologist     recommended   that     her    uniform   be

changed.

      42.   Ms. Gilbert was placed on short-term disability leave by

Delta from March 5 through April 2, 2019. While on short-term

disability leave, she was required to use her “certified time” in

order to receive her pay.

      43.   Ms. Gilbert returned to work on April 3, 2019 and is now

allowed to wear a black pants suit and white blouse, rather than

the Passport Plum Uniform. Since then, she has experienced no

physical symptoms.

                        V. CLASS ACTION ALLEGATIONS

      44.   Plaintiffs brings this action on behalf of themselves

and   all   other    persons     similarly   situated,   pursuant      to   Rules

23(b)(2) and 23(b)(3) of the Federal Rules of Civil Procedure on

behalf of the following Class:

      All flight attendants and gate agents employed by Delta

      in the United States who were required to wear Passport

      Plum uniforms manufactured by Defendant.

      Excluded from the Class

      Excluded from the Class are: (a) Defendant, any entity in

which    Defendant     has   a    controlling    interest,    and    its    legal

representatives,      officers,     directors,    employees,       assigns,   and



                                       14
      Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 15 of 32



successors; (b) the judge to whom this case is assigned and any

member of the judge’s immediate family.

     45. Numerosity/Impracticability of Joinder/Ascertainability:

     The members of the Class are so numerous that joinder of all

members would be impracticable. The Class is believed to include

approximately 64,000 members. The Class is composed of an easily

ascertainable, self-identifying set of individuals and entities

that work or have worked for Delta and were or are required to

wear the Passport Plum Uniforms.          Lands’ End has the contact

information for each class member, who were or are required to

select among the several items manufactured by Defendant. The

precise number of Class members can be ascertained by reviewing

documents in Defendant’s possession, custody, and control.

     46.   Commonality and Predominance: There are common questions

of law and fact that predominate over any questions affecting only

individual members of the Class. These common legal and factual

questions, include, but are not limited to, the following:

       a. Whether the Uniforms caused          serious   adverse       health
          reactions to Class Members;

       b. Whether the Uniforms bleed and crock resulting in purple
          coloring leaching into Class Members skin, staining
          their clothing and other possessions, resulting in
          permanent damage to their possessions that come in
          contact with the Uniforms.

       c. Whether the conduct of Lands’ End violates warranty
          laws, and other laws as asserted herein;

       d. Whether the conduct of Lands’ End was negligent;

                                   15
        Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 16 of 32




         e. Whether Lands’ End should be                           strictly        liable       for
            producing dangerous uniforms;

         f. Whether Class Members are entitled                           to   monetary          and
            equitable relief from Lands’ End.

      47.     Typicality: Plaintiffs’ claims are typical of the claims

of the members of the Class. Plaintiffs and the other members of

the   Class    have    suffered         similar      injury    by    the      same    wrongful

practices by Lands’ End. The claims of Plaintiffs and the other

members of the Class all arise from the same wrongful practices

and course of conduct, and are based on the same legal and remedial

theories.

      48.     Adequacy Of Representation: Plaintiffs will fully and

adequately assert and protect the interests of the members of the

Class, and have retained class counsel who are experienced and

qualified in prosecuting class actions. Neither Plaintiffs nor

their   attorneys      have       any    interests      that       are   contrary          to    or

conflicting with the members of the Class.

      49.     Superiority         Of    Class    Action      And    Impracticability            Of

Individual     Actions:       A    class    action      is    superior        to     all    other

available methods for the fair and efficient adjudication of this

lawsuit, because individual litigation of the claims of all members

of the Class is not economically feasible and is procedurally

impracticable.        While       the    aggregate      damages       sustained        by       the

members of the Class are in the millions of dollars, and are no


                                                16
        Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 17 of 32



less than five million dollars, upon information and belief, the

individual damages incurred by each member of the Class resulting

from Lands’ End’s wrongful course of conduct are too small to

warrant     the    expense     of    individual      suits.    The    likelihood   of

individual members of the Class prosecuting their own separate

claims is remote, and, even if every Class member could afford

individual litigation, the court system would be unduly burdened

by individual litigation of such cases. Individual members of the

Class      do    not   have    a    significant      interest    in     individually

controlling         the   prosecution           of    separate        actions,     and

individualized litigation would also present the potential for

varying,        inconsistent,       or   contradictory      judgments     and    would

magnify the delay and expense to all of the parties and to the

court system because of multiple trials of the same factual and

legal issues. Plaintiffs know of no difficulty to be encountered

in   the    management        of    this   action    that     would    preclude    its

maintenance as a class action. In addition, Lands’ End has acted

or refused to act on grounds generally applicable to the members

of the Class and, as such, final injunctive relief or corresponding

declaratory relief with regard to the members of the Class as a

whole is appropriate.




                                           17
         Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 18 of 32



                            VI. CLAIMS FOR RELIEF

                                    FIRST COUNT
                                   (NEGLIGENCE)

     50.     Plaintiffs     on     behalf      of    themselves   and    all    others

similarly     situated,     incorporate         by   reference    the    allegations

contained in the preceding paragraphs of this Complaint.

     51. This claim is brought on behalf of Plaintiffs and the

Class.

     52.     Defendant      owes     a   duty        to   individuals,       including

Plaintiffs and the Class, to use reasonable care in designing,

manufacturing, marketing, labeling and selling the Uniforms.

     53. Defendant was negligent in failing to use reasonable care

in designing, manufacturing, marketing, labeling and selling the

Uniforms. Defendant breached their aforementioned duty by:

     a.      Failing   to    design      the    Uniforms     so   as    to   avoid   an

unreasonable risk of harm to Delta flight attendants and gate

agents bringing the Uniforms into their homes and wearing the

Uniforms, including the Plaintiffs;

     b. Failing to use reasonable care in the testing of the

Uniforms so as to avoid unreasonable risk of harm to Delta flight

attendants and gate agents bringing the Uniforms into their homes

and wearing the Uniforms, including the Plaintiffs;

     c. Failing to use reasonable care in inspecting the Uniforms

so as to avoid an unreasonable risk of harm to Delta flight


                                          18
         Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 19 of 32



attendants and gate agents bringing the Uniforms into their homes

and wearing the Uniforms, including the Plaintiffs;

     d.     Failing   to   use      reasonable       care    in   collecting      and/or

analyzing adverse event reports by Delta flight attendants and

gate agents reporting issues with the Uniforms;

     e.      Otherwise      negligently             or      carelessly     designing,

manufacturing, marketing and selling the Uniforms.

     54.     As   a   direct     and    proximate        result   of     Lands’    End’s

negligence, Plaintiffs and the Class have suffered and/or in the

future will suffer personal injuries, pain and suffering, severe

emotional distress, financial or economic loss, including but not

limited to, medical services and expenses, lost income and other

damages.

     WHEREFORE, Plaintiffs demand judgment against Defendant for

compensatory and injunctive relief, together with interest, costs

of suit, attorneys’ fees, and such other relief as the Court deems

proper.

                                      SECOND COUNT
                                    (DESIGN DEFECT)

     55.       Plaintiffs      on    behalf    of    themselves     and    all    others

similarly     situated,     incorporate        by    reference     the    allegations

contained in the preceding paragraphs of this Complaint.

     56. This claim is brought on behalf of Plaintiffs and the

Class.


                                          19
        Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 20 of 32



       57. At all times material to this action, Defendant was

responsible for designing, developing, manufacturing, testing,

promoting,     packaging,       marketing,     distributing   and    selling     the

Uniforms.

       58. The Uniforms are defective and unreasonably dangerous to

Plaintiffs and the members of the Class.

       59. The Uniforms are defective in their design or formulation

in that it they are not reasonably fit, suitable, or safe their

intended purpose and/or its foreseeable risks exceed the benefits

associated with their design and formulation.

       60. At all times material to this action, the Uniforms were

not safe and were not suited for the purposes for which Defendant,

directly and indirectly, advertised, marketed, and promoted them

at the time Defendant designed, manufactured, distributed, and

sold   the    Uniforms    and    placed   the    Uniforms   in    the   stream    of

commerce.

       61. The Uniforms were defective and unreasonably dangerous

when they left control of Defendant in one or more of the following

manners:

       a.    The   risk   associated      with    wearing   the     Uniforms     far

outweighed the utility derived from wearing them;

       b. Defendant failed to provide adequate warnings regarding

the hazards associated with wearing the Uniforms;



                                          20
        Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 21 of 32



       c.     Defendant’s         Uniforms    were     defectively         designed     and

unreasonably dangerous in design and composition in that other

products could achieve similar results without the risks presented

by the Uniforms;

       d. The Uniforms failed to comply with the implied warranty

that the product was safe when used for its intended purpose.

       62. At the time the Uniforms left the control of Defendant,

there were practical and feasible alternative designs that would

have    prevented        and/or    significantly       reduced       the    risk   to   the

Plaintiffs’ and the class members of injuries without impairing

the reasonably anticipated or intended function of the Uniforms.

These        safer       alternative      designs          were      economically       and

technologically            feasible,      and        would        have     prevented     or

significantly reduced the risk of injuries to Plaintiffs and the

Class       Members      without    substantially          impairing       the   Uniforms’

utility.

       63.    As     a   direct    and   proximate         result    of    the   Uniforms’

defective design, the Plaintiffs and Class Members suffered severe

adverse health reactions and physical injuries, as well as damage

to   personal        property      in   the   form    of     clothing      and   furniture

permanently stained purple.

       64. As a direct and proximate consequence of Lands’ End’s

defectively designed Uniforms, Plaintiffs and the Class Members



                                              21
         Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 22 of 32



sustained personal injuries and related losses as detailed more

fully herein.

     WHEREFORE, Plaintiffs demand judgment against Defendant for

compensatory      damages      and     injunctive     relief,        together     with

interest, costs of suit, attorneys’ fees, and such other relief as

the Court deems proper.

                                  THIRD COUNT
                            (MANUFACTURING DEFECT)

     65.     Plaintiffs     on    behalf   of      themselves    and    all     others

similarly     situated,     incorporate       by   reference     the    allegations

contained in the preceding paragraphs of this Complaint.

     66. This claim is brought on behalf of Plaintiffs and the

Class.

     67. The Uniforms manufactured by Lands’ End, which Plaintiffs

and the Members of the Class were required to wear during working

hours, were not reasonably safe for their intended use and were

defective as a matter of law with respect to their manufacture.

     68.     As   a   direct     and   proximate     result     of   the   Uniforms’

aforementioned defects, Plaintiffs and the members of the Class

were caused to suffer and /or in the future will be caused to

suffer adverse health consequences, pain and suffering, emotional

distress, financial or economic loss, including but not limited

to, obligations for medical services and expenses, lost income and

other damages.


                                         22
         Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 23 of 32



     69. Defendant is strictly liable to Plaintiffs and the members

of the class for designing, manufacturing, marketing, labeling,

packaging and selling defective Uniforms.

     WHEREFORE, Plaintiffs demand judgment against Defendant for

compensatory      damages     and     injunctive     relief,    together     with

interest, costs of suit, attorneys’ fees, and such other relief as

the Court deems proper.

                                    FOURTH COUNT
                                 (FAILURE TO WARN)

     70.     Plaintiffs     on    behalf   of     themselves   and   all   others

similarly     situated,     incorporate      by   reference    the   allegations

contained in the preceding paragraphs of this Complaint.

     71. This claim is brought on behalf of Plaintiffs and the

Class.

     72. The Uniforms manufactured by Lands’ End to be worn by

Plaintiffs and all Delta Flight attendants and gate agents were

not reasonably safe for their intended use and were defective as

a matter of law due to their lack of appropriate and necessary

warnings.

     73. Defendant had a duty to warn Plaintiffs and the members

of the Class of the risks and/or defects about which it knew or

should have known.

     74. Defendant failed to adequately warn Plaintiffs and the

members of the Class that the Uniforms were unreasonably dangerous


                                        23
        Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 24 of 32



and defective because they could result in severe adverse health

effects,     including,    but   not    limited   to,   rashes    and    skin

irritations, headache and fatigue, and nausea.

       75.   At all times relevant hereto, Defendant intended the

Delta flight attendant and gate agents, including Plaintiffs, to

wear the Uniforms and knew or should have known that the Uniforms

were defective and dangerous.

       76. The Uniforms were used/worn by Plaintiffs and the Class

members in a reasonably anticipated and foreseeable manner, and

in the manner for which the Uniforms were intended.

       77. At all relevant times hereto, Defendant was situated in

the chain of commerce and transferred, sold, marketed, advertised,

or distributed the Uniforms in the regular course of business.

       78. At all times relevant hereto, the Uniforms were in the

same    or   substantially    the   same,   defective    and   unreasonably

dangerous condition when put to its reasonably anticipated and

foreseeable use.

       79. Defendant knew or should have known of the risk of injury

from the Uniforms, but failed to provide adequate warning to

users/wearers of the product, failed to immediately recall the

Uniforms and continued to sell the Uniforms to be worn by Delta

flight attendants and gate agents. As a direct result, the Uniforms

manufactured and/or supplied by Defendant were defective due to

inadequate post marketing warnings or instructions.

                                       24
         Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 25 of 32



     80. Had Defendant adequately warned Plaintiffs and the Class

members they would have been alerted to the problem and would have

taken steps to avoid the adverse health consequences before they

occurred.

     81. As a direct and proximate consequence of Defendant’s

defectively designed product, Plaintiffs and the members of the

Class sustained serious personal injuries and injuries to property

and losses as detailed more fully herein.

     WHEREFORE, Plaintiffs demand judgment against Defendants for

compensatory      damages     and   injunctive     relief,    together      with

interest, costs of suit, attorneys’ fees, and such other relief as

the Court deems proper.

                                FIFTH COUNT
                       (BREACH OF EXPRESS WARRANTY)

     82.     Plaintiffs     on   behalf   of    themselves   and   all    others

similarly     situated,     incorporate    by   reference    the   allegations

contained in the preceding paragraphs of this Complaint.

     83. This claim is brought on behalf of Plaintiffs and the

Class.

     84. Defendant made assurances to Delta and Delta’s employees

that the Uniforms would be safe and comfortable and reasonably fit

for their intended purpose.

     85. Plaintiffs and the Class are the intended third party

beneficiaries of Lands’ End’s warranties because there is a valid


                                      25
         Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 26 of 32



and binding contract between Delta and Lands’ End, the contract

was intended for the benefit of Delta’s flight attendants and gate

agents who would be required to wear the Uniforms, and the benefit

to the flight attendants and gate agents is sufficiently immediate,

rather     than   incidental,    to    indicate   the   assumption    by    the

contracting parties of a duty to compensate the Delta employees if

the benefit of the warranty is lost. Consequently, Plaintiffs and

the Class are in privity with Defendant.

     86.     Accordingly, Lands’ End made express warranties under

state law.

     87. Plaintiffs and the Class reasonably relied upon Lands’

End’s express warranties and guarantees that the Uniforms were

safe, merchantable, and reasonably fit for their intended purpose.

     88. Defendant breached their express warranties by selling to

Delta and the Plaintiffs and the Class unreasonably dangerous and

defective      Uniforms    jeopardizing     the   health   and     safety   of

Plaintiffs and the Class and resulting in the permanent staining

of their clothes and other products.

     89. Plaintiffs notified Lands’ End of the breach. Lands’ End

was on notice of the breach of warranty well before Plaintiffs

began this litigation.

     90.     As a direct and proximate result of Lands’ End’s breach

of its express warranties, Plaintiffs and the Class have suffered

personal     injuries,    pain   and    suffering,   damage   to    property,

                                       26
         Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 27 of 32



emotional      distress,    financial       and   economic     loss,    including

obligations for medical services and expenses, lost income, and

other damages.

     WHEREFORE, Plaintiffs demand judgment against Defendant for

compensatory      damages    and        injunctive   relief,    together      with

interest, costs of suit, attorneys’ fees, and such other relief as

the Court deems proper.

                                SIXTH COUNT
                        (BREACH OF IMPLIED WARRANTY)

     91.     Plaintiffs on behalf of themselves and all others

similarly situated, incorporate by reference the allegations

contained in the preceding paragraphs of this Complaint.

     92.     This claim is brought on behalf of Plaintiffs and the

Class.

     93.     Plaintiffs and the Class are the intended third party

beneficiaries of Lands’ End’s warranties because there is a valid

and binding contract between Delta and Lands’ End, the contract

was intended for the benefit of Delta’s flight attendants and gate

agents who would be required to wear the Uniforms, and the benefit

to the flight attendants and gate agents is sufficiently immediate,

rather     than   incidental,      to    indicate    the   assumption    by   the

contracting parties of a duty to compensate the Delta employees if

the benefit of the warranty is lost. Consequently, Plaintiffs and

the Class are in privity with Defendant.


                                          27
      Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 28 of 32



     94.      The Lands’ End Uniforms are “goods” under the Uniform

Commercial Code (“UCC”).

     95.    Lands’ End is a “merchant” under the UCC.

     96.    Lands’ End made numerous implied warranties to Delta and

Plaintiffs and the members of the Class about the merchantable

quality of the Uniforms and that they were fit for the ordinary

purpose for which Uniforms are intended.

     97.     Plaintiffs    and   the   Class       relied   upon   Lands’     Ends’

implied warranties of merchantability in wearing and purchasing

the Uniforms.

     98.     Defendant     breached         the     implied      warranties      of

merchantability because the Uniforms were neither merchantable nor

suited for their intended use as warranted.

     99.    Defendant breached the implied warranties by selling to

Delta and the Plaintiffs and the Class unreasonably dangerous and

defective    Uniforms     jeopardizing       the     health   and       safety   of

Plaintiffs and the class and resulting in the permanent staining

of their clothes and other products.

     100. As a direct and proximate result of Lands’ End’s breach

of its express warranties Plaintiffs and the Class have suffered

personal    injuries,     pain   and   suffering,       damage     to    property,

emotional    distress,     financial    and       economic    loss,      including

obligations for medical services and expenses, lost income, and

other damages.

                                       28
         Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 29 of 32



     WHEREFORE, Plaintiffs demand judgment against Defendant for

compensatory      damages     and   injunctive      relief,    together    with

interest, costs of suit, attorneys’ fees, and such other relief as

the Court deems proper.

                              SEVENTH COUNT
                    (VIOLATIONS OF THE MAGNUSON-MOSS
                WARRANTY ACT, 15 U.S.C. § 2301 et. seq.)

     101.     Plaintiffs     on   behalf    of   themselves   and   all   others

similarly     situated,     incorporate     by   reference    the   allegations

contained in the preceding paragraphs of this Complaint.

     102.     This claim is brought on behalf of Plaintiffs and the

Class.

     103. Plaintiff and the Class are “consumers” within the

meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

     104.      Lands’ End is a “supplier[]” and “warrantor[]” within

the meaning of 15 U.S.C. §§ 2301(4)-(5).

     105.     The Lands’ End Uniforms are “consumer products” within

the meaning of 15 U.S.C. § 2301(1).

     106.     Defendant’s written affirmations of fact, promises, and

descriptions as alleged created a “written warranty” as to the

Uniforms. There was an implied warranty for the sale of such

product within the meaning of the MMWA. Such warranties were

further described in the express and implied warranty counts above.

     107. As detailed herein, Defendant breached these express and

implied warranties, as the Uniforms were not fit for their intended

                                       29
         Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 30 of 32



use, were not defect free, and were harmful to Plaintiffs and the

Class.

       108. The    defects    existed        when    the   Uniforms     left    the

Defendant’s control.

       109. Despite reasonable opportunity to honor its disclosure

and remedy obligations, Lands’ End violated these obligations

under the Magnuson-Moss Act, causing injury to the Plaintiffs and

the Class.

       110. The amount in controversy with respect to the Class

Plaintiff’ individual claims meets or exceeds the sum or value of

$25.      There are more than 100 individuals in the Class.                      In

addition, the amount in controversy meets or exceeds the sum or

value of $50,000 (exclusive of interest and costs) computed on the

basis of all claims to be determined in this suit.

       111. As a direct and proximate result of Lands’ End’s breach

of warranty, Plaintiffs and the members of the Class sustained

damages and other losses in an amount to be determined at trial.

       WHEREFORE, Plaintiffs demand judgment against Defendant for

compensatory      damages,   together    with       interest,   costs   of     suit,

attorneys’ fees, and such other relief as the Court deems proper.




                                        30
      Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 31 of 32



                        VII. PRAYER FOR RELIEF

     WHEREFORE, Plaintiffs on behalf of themselves and on behalf

of the Class, prays for judgment against Lands’ End granting the

following relief:

     1.   Certification    of   the    proposed   Class,   and   appointing

Plaintiffs to represent the Class and Plaintiffs’ co-counsel as

co-lead class counsel;

     2.   All    recoverable    compensatory,     statutory      and   other

damages sustained by Plaintiffs and the other members of the Class;

     3.   Injunctive and declaratory relief;

     4.   Statutory pre-judgment and post-judgment interest on the

Class damages;

     5.   Payment of reasonable attorneys’ fees and costs as may

be allowable under applicable law; and

     6.   Such other relief as the Court may deem just and proper.




                                      31
      Case 1:19-cv-04717-LGS Document 1 Filed 05/22/19 Page 32 of 32



                      VIII. DEMAND FOR JURY TRIAL

     Plaintiffs demand a trial by jury on all causes of action so

triable.


Dated: May 22, 2019               NAGEL RICE, LLP
                                  Attorneys for Plaintiffs and
                                  the Putative Class


                                  By:   /s/ Bruce H. Nagel
                                        Bruce H. Nagel
                                        (To Be Admitted Pro Hac Vice)
                                        Randee M. Matloff
                                        (To Be Admitted Pro Hac Vice)
                                        103 Eisenhower Parkway
                                        Roseland, New Jersey 07068
                                        973-618-0400
                                        bnagel@nagelrice.com
                                        rmatloff@nagelrice.com

                                               -and-

                                  CERASIA & DEL REY-CONE LLP
                                  Attorneys for Plaintiffs and
                                  the Putative Class


                                  By: /s/ Edward Cerasia II
                                       Edward Cerasia II
                                       150 Broadway, Suite 1517
                                       New York, New York 10038
                                       646-525-4231
                                       ed@cdemploymentlaw.com




                                   32
